Appeal (1) from a judgment rendered by the County Court, Nassau County, sentencing appellant to serve from 1 to 2 years and to pay a fine of $500 or to serve 90 days, after he had been found guilty by a jury of violating section 1826 of the Penal Law (taking unlawful fees), and (2) from each and every intermediate order therein made. Execution of the prison term was suspended, and the fine was paid. Judgment reversed upon the law and the facts, indictment dismissed, and fine remitted. There was no incriminating evidence other than that of the person or persons who claimed to have paid the fees to appellant. These witnesses were accomplices as a matter of law, and their uncorroborated testimony was insufficient to sustain the conviction (People v. Cerveny, 7 A D 2d 759). No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.